         Case 1:20-cr-00213-MKV Document 131 Filed 03/02/21 Page 1 of 2


                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 3/2/2021
 UNITED STATES OF AMERICA,

                       -against-                                 1:20-cr-00213 (MKV)

 VICTOR MARTINEZ,                                                       ORDER

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a Change of Plea Hearing in this case on March 1, 2021. At the hearing,

the Court accepted a plea of guilty from Defendant Victor Martinez and adjudged him guilty of

the offenses described in Count Four of the Superseding Indictment [ECF No. 23], for which the

maximum penalty is more than 10 years. See 21 U.S.C. § 841(b)(1)(B).

       As a result, Mr. Martinez, who was released on certain conditions at presentment, now is

subject to mandatory detention pending sentencing pursuant to 18 U.S.C. § 3143(a)(2). The

Court has ordered that Mr. Martinez surrender to the Probation Department within two weeks of

his interview with the Probation Department for the purposes of his Pre-Sentence Report. IT IS

HEREBY ORDERED that Defendant and his counsel should coordinate Defendant’s surrender

with the designated Probation Officer for this case and shall surrender within two weeks of his

interview in connection with his Pre-Sentence Report. Defendant remans subject to all of the

conditions of release previously imposed.

       To the extent “exceptional circumstances” are required for the delay in Defendant’s

surrender, the Court finds for the reasons stated on the record by Defendant’s counsel at the

Change of Plea Hearing that exceptional circumstances warrant a modest delay in Defendant’s

detention. See United States v. McKenzie, 450 F. Supp. 3d 449, 451 (S.D.N.Y. 2020) (noting

that “exceptional circumstances” existed to allow Defendant a two-week delay in surrendering to
           Case 1:20-cr-00213-MKV Document 131 Filed 03/02/21 Page 2 of 2




attend funerals and based on the Defendant’s release before the plea hearing). Specifically,

among other reasons, the Court credits Defendant’s counsel’s representations that difficulties in

securing video interviews with Defendants incarcerated at the Metropolitan Correctional Center

may otherwise delay the sentencing in this case. Allowing Mr. Martinez to remain released for a

short period will allow him to interview with the Probation Department before his detention and

eliminates risk of delay in Defendant’s sentencing date. The Court also finds that this short-term

release is appropriate for the same reasons that permitted Defendant’s release on bail before he

was adjudged guilty, notwithstanding any violations of conditions that may have occurred in the

interim.



SO ORDERED.

                                                      ___
                                                       _ ___________
                                                                __ ____
                                                                   __ _________
                                                                             ____
                                                                                ____
                                                                                __
                                                                                 ___
                                                                                   _ _____
                                                     _________________________________    ____
                                                                                            ____
                                                                                            __
                                                                                             ______
 Date: March 2, 2021                                       MAARY KAY
                                                           MARY           AYY VYS SKKO
                                                                              VYSKOCIL  OCIL
       New York, New York                                 Unnitted State
                                                          United    Stateses Distri ictt Judge
                                                                             District




                                                 2
